Citation Nr: 1725144	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2013, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing is of record.

The Board remanded this case in July 2014 and June 2016 for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.



FINDING OF FACT

Sleep apnea had its onset many years after service separation and is not etiologically related to service, to include residuals of a chronic sinusitis disability.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated inservice, and it is neither caused nor aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 38 C.F.R. § 3.159.   

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea 

The Veteran contends that the sleep apnea is secondary to his service-connected chronic sinusitis.  See January 2013 hearing transcript.  

While the evidence shows that the Veteran has a current diagnosis of sleep apnea, after reviewing all the evidence, both medical and lay, the weight of the evidence is against finding that the disorder is secondary to his service-connected disabilities, including chronic sinusitis.  

First, the service treatment records are devoid of any complaints, findings or diagnoses pertaining to sleep apnea.  

In January 2017, the Veteran was afforded a VA examination to assess the etiology of the sleep apnea.  He complained that the same facial injuries that caused his service-connected scars and sinusitis also caused his sleep apnea.  The appellant had previously reported to VA examiners that he snored while in service, with symptoms worsening in 1987 when his wife witnessed choking and apneic episodes.  The Veteran added that his coworkers also complained about his snoring during service.  He reported having consulted primary care managers on a number of occasions for daytime hypersomnolence while in service.  The Veteran stated that he was treated with medication for symptoms of insomnia once separated from the military.  In 2009, a VA physician diagnosed the appellant with mild obstructive sleep apnea.  

According to the VA examiner in January 2017, obstructive sleep apnea is caused by an obstruction in the airway, typically at the level of the oropharynx or below.  She explained that weight gain, as well as aging, are two of the most significant risk factors for the development of obstructive sleep apnea.  The examiner reviewed the claimant's records and noted a significant weight gain over time.  Appellant's body mass index increased from 28.8 in October 1985 to 31.1 in May 2009, the date of his sleep study.  His weight increased from 224 lbs. to 242 lbs. in the same time period.  The examiner opined that the Veteran's increased weight and body mass index were more likely than not the most significant contributing factors to his development of obstructive sleep apnea.  She further opined that aging is a known risk factor for developing obstructive sleep apnea, noting the twelve years between the Veteran's separation from active service to his diagnosis of sleep apnea.  Following the examination and a review of the record, the examiner opined that it was less likely than not that the sleep apnea is due to, a result of, or permanently aggravated by chronic sinusitis.

The Board finds this opinion to have high probative value as the VA examiner provided a full rationale for the opinion.  There is no competent evidence to the contrary.

The only evidence suggesting a relationship between the sleep apnea and the service-connected disabilities are statements from the Veteran and his spouse about the claimant's snoring, difficulty breathing while sleeping, and hypersomnolence.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau.  A veteran is not, however, competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Here the Veteran is not competent to provide evidence of a nexus between his service-connected scars and chronic sinusitis with sleep apnea.  The etiology of sleep apnea, especially as claimed due to a facial injury and chronic sinusitis, is a complex medical question involving internal and unseen respiratory processes unobservable to the Veteran.  Such an opinion requires specialized knowledge of the causes of sleep apnea, the disease processes of sleep apnea and chronic sinusitis, knowledge of other risk factors for sleep apnea, and knowledge of factors that differentiate sleep apnea caused by chronic sinusitis from sleep apnea caused by other factors.  The Veteran, under the particular facts of this case, is not shown to be competent to provide an etiological nexus.  Jandreau.  

The VA examiner in January 2017 explained that as a board certified sleep physician, she had diagnosed many patients with snoring that do not have obstructive sleep apnea.  Conversely, she further explained, not all patients with obstructive sleep apnea snore.  Snoring is a very common symptom which has been reported to occur in approximately 40 percent, or almost half of the population.  She opined that hypersomnolence is a very common symptom in today's society, with most common being lack of sufficient sleep.  Although obstructive sleep apnea is a cause of sleepiness, lack of sleep, medication side effects, and medical illnesses were some of the other causes of sleepiness.  The examiner stated that fatigue was also often mistaken for sleepiness, and is not caused by obstructive sleep apnea.

For the reasons discussed above, the weight of the evidence demonstrates that the sleep apnea was not caused or aggravated by any service-connected disability.   The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea, including as secondary to chronic sinusitis is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


